                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

DOUGLAS BRYAN HOUSE,

                   Petitioner,                              4:18CV3172

      vs.
                                                        MEMORANDUM
                                                         AND ORDER
BRAD JOHNSON,

                   Respondent.

       On January 11, 2019, the court dismissed Petitioner’s § 2241 petition (filing
no. 1) without prejudice because it is unintelligible and gave Petitioner leave to file
an amended petition by February 11, 2019. (Filing No. 13.) To date, Petitioner has
not filed an amended petition or taken any other action in this matter.

       IT IS THEREFORE ORDERED that the Petition for Writ of Habeas Corpus
(filing no. 1) is denied and dismissed without prejudice. No certificate of
appealability has been or will be issued. A separate judgment will be entered.

      Dated this 21st day of February, 2019.

                                               BY THE COURT:

                                               s/ Richard G. Kopf
                                               Senior United States District Judge
